Title: To Alexander Hamilton from Thomas Parker, 19 September 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            — September the 19th. 1799
          
          when I Inclosed you Returns of the Cloathing Arms &c. that had been Received for my Regiment I omited to mention to you that the Knapsacks had no division in them
          whether It woud be adveisable  to have the Soldiers Cloathing so nearly Connected With their Provisions I will leave you to determine
          If you Shoud think proper to order Divisions to be made Be pleased to empower me to have it done
          with the highest Respect I have the honor to be Sir Your Obdt Servant
          
            Thomas Parker
          
        